 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       JD Merrick,                                    No. CV-19-00474-TUC-DCB
10                     Plaintiff,                       ORDER
11       v.
12       Miguel Ramos, et al.,
13                     Defendants.
14
15
16            Plaintiff is proceeding here, pursuant to a First Amended Complaint (Doc. 7), filed

17   on November 21, 2019, and screened on December 19, 2019. Plaintiff is proceeding against
18   Charles Ryan, individually. Charles Ryan was previously the Director of the Arizona

19   Department of Corrections. On December 19, 2019, the Court gave the Plaintiff 21 days to

20   complete service documents for service by the United States Marshal of the First Amended
21   Complaint on Defendants Ryan and Ramos. On December 30, 2019, the Plaintiff filed a
22   Motion seeking an Order by this Court that Ryan’s address be released so the United States

23   Marshal may serve the First Amended Complaint. (Motion (Doc 10)).1

24            The Court has reviewed the case docket, which reflects that on January 6, 2019, the

25   Plaintiff returned the service packet for Defendant Ryan but the service materials have not

26   been completed and returned by the Plaintiff for Defendant Ramos.
27
     1
      Plaintiff has also asked that his mailing address reflect he is confined in a Special Needs
28   Unit (SMU), not a detention unit. The Court so notes, but the mailing address is automated
     and cannot be changed to reflect this distinction.
 1          Service of the First Amended Complaint has not been completed for either of these
 2   Defendants.
 3          Accordingly,
 4          IT IS ORDERED that the Motion for Release of Ryan’s Address (Doc. 10) is
 5   GRANTED as follows: Within 14 days of the filing date of this Order, the Arizona
 6   Attorney General shall file a Notice with the Court that he will accept service for Defendant
 7   Charles L. Ryan, individually or, alternatively, the Director of the Arizona Department of
 8   Corrections, David Shinn, shall file UNDER SEAL the home address that the Arizona
 9   Department of Corrections has on file for Defendant Ryan (or any other pertinent
10   information that will assist the United States Marshal in serving Defendant Ryan); if no
11   information is available, Defendant Shinn shall file a Notice indicating that no such
12   information exists in the Department’s files. Upon receipt of either the Notice that the
13   Attorney General shall accept service for Defendant Ryan or a Notice filed UNDER SEAL
14   of any home address, the Clerk of the Court will forward that information to the U.S.
15   Marshals to attempt further service on Defendant Ryan.
16          IT IS FURTHER ORDERED that within 14 days of the filing date of this Order,
17   the Plaintiff shall complete and return the service materials for Defendant Ramos, pursuant
18   to the prior directives contained in this Court’s Order issued December 19, 2019. (Order
19   (Doc. 9)). A failure to comply with this Order may result in sanctions, including dismissal
20   of Defendant Ramos for failure to serve. Fed. R. Civ. P. 4(m).
21          Dated this 9th day of March, 2020.
22
23
24
25
26
27
28


                                                 -2-
